       Case 1:10-cv-06950-AT-RWL Document 780 Filed 07/12/19 Page 1 of 4




                                                   July 12, 2019

Via CM/ECF
The Honorable Robert W. Lehrburger
United States District Court for the
Southern District of New York
500 Pearl Street
New York, NY 10017

        Re:      Chen-Oster, et al. v. Goldman, Sachs & Co., No. 10 Civ. 6950 (AT) (RWL)

Dear Judge Lehrburger:

         Plaintiffs write to request a pre-motion conference regarding Goldman’s improper
redaction, on relevance grounds, of documents it has determined to be responsive, and produced,
in this litigation. The parties have conferred and are unable to resolve this dispute.

I.      Goldman’s Redactions are Improper.
        “The weight of authority in this Circuit goes against allowing a party to redact
information from admittedly responsive and relevant documents ‘based on that party’s unilateral
determinations of relevancy.’” Christine Asia Co., Ltd. v. Alibaba Grp. Holding Ltd., 327 F.R.D.
52, 54 (S.D.N.Y. Oct. 12, 2018) (collecting cases). 1 Goldman’s tactic is contrary to “the Federal
Rules of Civil Procedure[,]” which “do not grant parties the power to unilaterally redact
information on the basis of relevance.” Bartholomew, 278 F.R.D. at 452; see also Orion Power,
2008 WL 4462301, at *1 (Rule 34 requires documents to be produced in a form or forms in
which they are ordinarily maintained, which includes the “substantive contents of those
documents.”). Courts disapprove of such redactions because they “breed suspicions and deprive
the reader of context.” Christine Asia Co., 327 F.R.D. at 54; see also United States v. Davis, No.
85 Civ. 6090, 1988 WL 96843, at *3 (S.D.N.Y. Sept. 13, 1988) (unilateral redactions from
“otherwise relevant documents and files” are improper and otherwise deprive the requesting
party of information to which it is entitled) (emphasis in original). Even where information may
not ultimately be relevant on its own, it should not be redacted because purportedly “irrelevant
information within a document that contains relevant information may be highly useful to
providing context for the relevant information,” Toussie v. Allstate Ins. Co., No. 14 Civ. 2705,
2017 WL 4773374, at *4 (E.D.N.Y. Oct. 20, 2017), and redactions could render the relevant
portions of such documents “utterly incoherent.” Davis, 1988 WL 96843, at *3 (emphasis in
original).


1
 See also McNabb v. City of Overland Park, No. 12 Civ. 2331, 2014 WL 1152958, at *5 (D. Kan. Mar. 21, 2014);
Bartholomew v. Avalon Capital Grp., Inc., 278 F.R.D. 441, 452 (D. Minn. 2011); Orion Power Midwest, L.P. v. Am.
Coal Sales Co. (“Orion Power”), No. 05 Civ. 555, 2008 WL 4462301, at *1 (W.D. Pa. Sept. 30, 2008).
Case 1:10-cv-06950-AT-RWL Document 780 Filed 07/12/19 Page 2 of 4
       Case 1:10-cv-06950-AT-RWL Document 780 Filed 07/12/19 Page 3 of 4
The Honorable Robert W. Lehrburger
July 12, 2019
Page 3 of 4

        •      In the 2012 guide to “                             ” for Managing Director
selection, Goldman redacted information about the cross-ruffing process, including aspects of
how cross-ruffers “                   [,]” Ex. 7 at 4, and who cross-ruffers interview, id. at 5. 6

       Goldman’s improper redactions are particularly concerning now that the parties are
preparing for trial and a fact finder will rightly wonder about the information kept from its
consideration, or puzzle over documents rendered incomprehensible by redactions.

II.      Goldman Has No Legitimate Basis for Relevancy Redactions.
         To the extent Goldman defends its redactions on the basis of confidentiality concerns, the
parties have entered into a protective order (ECF No. 51), and, at Goldman’s request, a
supplemental protective order (ECF No. 714), which “addresses any concerns that [Goldman]
may have regarding the confidential or sensitive nature of the information redacted from
documents.” Christine Asia, 327 F.R.D. at 55; see also Durling v. Papa John’s Int’l, Inc., No.
16 Civ. 3592, 2018 WL 557915, at *9 (S.D.N.Y. Jan. 24, 2018) (noting that redactions are
“generally impermissible, especially where . . . a confidentiality stipulation and order . . . is in
place.”). Ultimately, Goldman has designated confidential nearly every single document it has
produced, 7 and the protective order requires that confidential information must “be filed under
seal[.]” ECF No. 51 (Protective Order and Confidentiality Agreement) ¶ 13. 8 To the extent
Goldman cites burden, Goldman “has already taken it upon itself, voluntarily, to incur the time
and expense of redacting a significant number of documents.” McNabb, 2014 WL 1152958, at
*5. An order from the Court “should not cause [Goldman] to incur any significant additional
expense in producing the unredacted versions of documents it has already gathered and produced
in their redacted form.” Id.

        During the meet-and-confer process, Goldman also argued that Plaintiffs are precluded
from raising issues with its pre-certification production because certification discovery closed
(the same issue it has raised in refusing to correct deficient privilege logs). But the same reasons
that counsel against adopting such an argument in the privilege log context apply with equal or
more force here, given that the parties are gearing up for trial. See ECF No. 771 (explaining that
pre-trial discovery is not closed and it was appropriate to defer issue until after certification).

                                          *      *        *
        Accordingly, Plaintiffs respectfully request that the Court order Goldman to cease
redacting responsive documents on the basis of its unilateral appraisal of relevance going
forward, and reproduce unredacted versions of documents previously redacted for relevance.




6
  While Goldman also appears to have produced an unredacted version of this document, that both undermines the
legitimacy of their relevance review process and underscores the additional burden Goldman imposes on Plaintiffs
to identify, review and compare redacted and unredacted versions.
7
  Of the 140,000-some documents produced by Goldman to date, all but 15 appear to be marked confidential.
8
  These redactions also cause unnecessary delay in the pace of Goldman’s document production.
      Case 1:10-cv-06950-AT-RWL Document 780 Filed 07/12/19 Page 4 of 4
The Honorable Robert W. Lehrburger
July 12, 2019
Page 4 of 4

                                 Respectfully submitted,



                    Kelly M. Dermody                   Adam T. Klein
